IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


GILES W. WITHERSPOON,                  :   No. 50 MAP 2017
                                       :
                     Appellant         :   Appeal from the Order of the
                                       :   Commonwealth Court at No. 212 MD
                                       :   2017, dated July 24, 2017.
             v.                        :
                                       :
                                       :
JACK SOMMERS, SUPERINTENDENT,          :
S.C.I. WAYMART, ET AL. AND THE         :
PENNSYLVANIA BOARD OF                  :
PROBATION AND PAROLE,                  :
                                       :
                     Appellees         :


                                  ORDER


PER CURIAM                                     DECIDED: September 21, 2018
     AND NOW, this 21st day of September, 2018, the order of the Commonwealth

Court is AFFIRMED.